Case 7:20-cv-00341-TTC-RSB Document 26 Filed 12/01/20 Page 1 of 5 Pageid#: 83




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

TIMOTHY D. MOORE,                )
                                 )
      Plaintiff,                 )     Civil Action No. 7:20cv00341
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
ROBERT D. RUSSELL, et al.,       )     By: Hon. Thomas T. Cullen
                                 )            United States District Judge
      Defendants.                )
________________________________________________________________________

       Plaintiff Timothy D. Moore, a Virginia inmate proceeding pro se and in forma pauperis,

filed this civil action pursuant to 42 U.S.C. § 1983, against Superintendent Russell of the

Western Virginia Regional Jail (“WVRJ”), Dr. MacDonald, and WellPath. Having reviewed

Moore’s amended complaint, the court concludes that Moore fails to state a cognizable federal

claim against the named defendants. Therefore, the court will dismiss Moore’s amended

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                               I.

       Moore alleges that, prior to his incarceration, he had an appointment with a liver doctor

who referred him for an endoscopy, a biopsy, and a colonoscopy. However, Moore did not

have any of those procedures performed before his incarceration. Moore states that he has

been incarcerated at the WVRJ since July 10, 2019, and he still has not had any of these

procedures done. Moore also claims he has a hernia that sticks out of his belly button and that,

every time he shows it to defendant Dr. MacDonald, the doctor tells him that it is “alright”

and does not need surgery.
Case 7:20-cv-00341-TTC-RSB Document 26 Filed 12/01/20 Page 2 of 5 Pageid#: 84




       Moore also states that, after working as a trustee for ten months, blood was found in

his urine test, indicating that he had kidney stones. Moore claims that, not long after, he started

coughing up blood from his gallbladder and experiencing chest pains and numbness in his

arms. Moore alleges that “not once” did Dr. MacDonald say that Moore needed to be taken

to his liver doctor or the hospital to be examined by his family doctor.

         Moore does not describe how defendants Superintendent Russell or WellPath acted—

or failed to act—in violation of his federal rights. In fact, their names appear only in the caption

of Moore’s complaint.

                                                II.

       To state a cause of action under § 1983, a plaintiff must allege facts indicating that he

has been deprived of rights guaranteed by the Constitution or laws of the United States and

that this deprivation resulted from conduct committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42 (1988). “While a court must accept the material facts alleged

in the complaint as true, statements of bare legal conclusions ‘are not entitled to the

assumption of truth’ and are insufficient to state a claim.” Aziz v. Alcolac, Inc., 658 F.3d 388,

391 (4th Cir. 2011) (citation omitted).

       To state a cognizable Eighth Amendment claim for denial of medical care, a plaintiff

must allege facts sufficient to demonstrate that an official was deliberately indifferent to a

serious medical need. Estelle v. Gamble, 429 U.S. 97, 105 (1976); Conner v. Donnelly, 42 F.3d 220,

222 (4th Cir. 1994); Staples v. Va. Dep’t of Corr., 904 F. Supp. 487, 492 (E.D. Va. 1995). A prison

official is “deliberately indifferent” only if he or she “knows of and disregards an excessive

risk to inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (U.S. 1994). A claim


                                               -2-
Case 7:20-cv-00341-TTC-RSB Document 26 Filed 12/01/20 Page 3 of 5 Pageid#: 85




concerning a disagreement between an inmate and a doctor regarding diagnosis or course of

treatment does not implicate the Eighth Amendment. Wright v. Collins, 766 F.2d 841, 849 (4th

Cir. 1985); Russell v. Sheffer, 528 F.2d 318, 319 (4th Cir. 1975); Harris v. Murray, 761 F. Supp.

409, 414 (E.D. Va. 1990). In fact, “many acts or omissions that would constitute medical

malpractice will not rise to the level of deliberate indifference.” Jackson v. Lightsey, 775 F.3d

170, 178 (4th Cir. 2014). An “error of judgment” on the part of prison medical staff or

“inadvertent failure to provide adequate medical care,” while perhaps sufficient to support an

action for malpractice, does not constitute a constitutional deprivation redressable under

§ 1983. Boyce v. Alizaduh, 595 F.2d 948, 953 (4th Cir. 1979), abrogated on other grounds by

Neitzke v. Williams, 490 U.S. 319 (1989). Mere negligence does not constitute deliberate

indifference; rather, a prison official must both be aware of the facts from which the inference

could be drawn that a substantial risk of harm exists and must draw the inference. Johnson v.

Quinones, 145 F.3d 164, 167 (4th Cir. 1998); see also Farmer, 511 U.S. at 837. The prison official’s

conduct must be so grossly incompetent, inadequate, or excessive as to shock the conscience

or to be intolerable to fundamental fairness. Militier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990).

       Moore has not alleged sufficient facts for the court to determine that any of the named

defendants were deliberately indifferent to any serious medical need. Despite being given the

opportunity to amend his complaint, Moore alleges no facts against or conduct committed by

defendants Superintendent Russell or WellPath.

       As to Dr. MacDonald, Moore alleges that every time he showed the doctor his hernia,

the doctor advised him that it was “alright” and that he did not need surgery. Although Moore

may have disagreed with Dr. MacDonald’s assessment of the hernia, his claim is nothing more


                                               -3-
Case 7:20-cv-00341-TTC-RSB Document 26 Filed 12/01/20 Page 4 of 5 Pageid#: 86




than a doctor-patient disagreement, which is not actionable under the Eighth Amendment.

Moore also alleges that that “not once” did Dr. MacDonald say that Moore needed to be taken

to his liver doctor or the hospital to be examined by his family doctor, after blood was found

in his urine test, he started coughing up blood, and he began experiencing chest pains and

numbness in his arms. However, Moore does not allege that Dr. MacDonald knew about the

blood in Moore’s urine, Moore coughing up blood, or Moore’s chest pain and arm numbness.

Further, Moore does not allege that Dr. MacDonald did not provide him treatment for these

conditions; rather, he alleges that Dr. MacDonald did not send Moore to his liver doctor or

to his family doctor. From the facts alleged in the amended complaint, the court cannot

determine that Dr. MacDonald was deliberately indifferent to any serious medical need. To

the extent his claim amounts to a doctor-patient disagreement, it fails to state a claim.

Therefore, the court concludes that Moore’s amended complaint fails to state a cognizable

federal claim against the named defendants.

                                              III.

       For the reasons stated, the court will dismiss Moore’s amended complaint pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii). However, because Moore’s allegations could state a plausible

claim for relief as to Dr. MacDonald with further factual development, the court will dismiss

this action without prejudice as to Dr. MacDonald. Moore will have 21 days to file a motion

to reopen the case with an amended complaint against Dr. MacDonald, if he so chooses.




                                              -4-
Case 7:20-cv-00341-TTC-RSB Document 26 Filed 12/01/20 Page 5 of 5 Pageid#: 87




      The clerk is directed to forward a copy of this Memorandum Opinion and

accompanying Order to Moore and all counsel of record.

      ENTERED this 1st day of December, 2020.



                                        __/s/ Thomas T. Cullen_______________
                                        HON. THOMAS T. CULLEN
                                        UNITED STATES DISTRICT JUDGE




                                          -5-
